Citation Nr: 0620482	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), based 
on sexual trauma, and, if so, whether the reopened claim may 
be allowed.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1977 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Muskogee, Oklahoma, that determined new and material 
evidence adequate to reopen a previously denied claim of 
entitlement to service connection for PTSD had not been 
submitted.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
entitlement to service connection for PTSD.

2.  Evidence has been received since November 2002 that is 
neither cumulative nor redundant of the evidence of record at 
the time of the November 2002 rating decision, that relates 
to an unestablished fact necessary to substantiate the claim, 
and that raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the instant 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen her claim of entitlement to service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
(1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2005).

In general, unappealed RO decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
may not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also, Knightly v. 
Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  Because the veteran filed her 
request to reopen her claim in February 2003, the new version 
of the law is applicable in this case.

According to the relevant VA regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers.   Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis.

When the RO denied the claim of entitlement to service 
connection for PTSD based on sexual trauma in November 2002, 
the evidence for consideration included the veteran's service 
medical records, VA outpatient reports dated in 2001 and 
2002, and a statement from the veteran received in September 
2002.  It was indicated the service medical records showed no 
complaints pertaining to any kind of sexual assault.  The 
principal VA diagnosis was dysthymia.  The RO indicated that 
it had not received any hospital reports, police reports, 
statements from friends or comrades to help add validity to 
the veteran's claim.  It was indicated that, while a 
diagnosis of PTSD with major depression had been made, the 
physician did not base her decision on a review of the 
military records, but the decision was "based on your stated 
history."

The evidence received since the denial action in November 
2002 includes a January 2003 statement from the principal 
treating psychologist at the VA Medical Center in Oklahoma 
City, Oklahoma.  That individual stated she had been 
following the veteran for treatment related to sexual trauma 
for the past two years.  She stated the veteran was currently 
diagnosed with PTSD and dysthymia.  The psychologist referred 
to several different sexual trauma issues that she indicated 
were related to the veteran's military service.  She noted 
that the veteran reported to her that the veteran sought 
treatment while on active duty and was reportedly seen for 2 
to 3 sessions "when she lost control on the job once."  

Additional evidence received in April 2004 consisted of 
undated statements from two service comrades and the 
veteran's sister regarding their awareness of stressful 
incidents experienced by the veteran in service.

Additional evidence received in late 2005 consisted of copies 
of newspaper articles regarding the murders of two women in 
January 1983 in Lawton, Oklahoma.  One of the individuals was 
a nurse at Fort Sill and the other had been stationed there 
as of January 1982 when she left the service.

The aforementioned new evidence is material in that it bears 
on the underlying issue of whether veteran has PTSD due to 
sexual trauma.  Consequently, the Board finds that the 
evidence submitted since the November 2002 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Thus, the 
Board finds that new and material evidence has been received 
since the November 2002 RO decision denying service 
connection for PTSD, and the claim is therefore reopened.  
The Board notes that for new and material evidence purposes, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).


ORDER

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations where there is competent 
evidence of a current disability and evidence indicating an 
association between the claimant's disability and active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and the active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
See also 38 C.F.R. § 3.159 (2005).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that the VCAA required 
that the VA must notify the claimant of the information and 
evidence necessary to reopen a claim and of the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA notices sent to the veteran in January 2005 and earlier 
failed to provide the requisite information.

Also, while the veteran was provided with notice of what 
types of information and evidence were needed to substantiate 
her claim for service connection, she was not provided with 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also include an explanation as to the types 
of evidence needed to establish both a disability rating and 
an effective date.

In view of the foregoing, the Board finds that additional 
development is in order.  The case is REMANDED for the 
following:

1.  VA should contact the veteran and 
notify her of an opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than the 
service records or additional evidence of 
behavioral changes that might constitute 
credible supporting evidence of her 
purported in-service sexual trauma.  See 
38 C.F.R. § 3.304.  VA should also 
undertake all necessary actions to comply 
with the VCAA notice obligations in 
accordance with the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
This should include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection, as outlined by the Court in 
Dingess.  The VCAA notice must also 
comply with the requirements set out in 
Kent.

2.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder, including PTSD, 
that she might have.  The claims folder 
must be made available to the examiner 
for review.  The clinical history and all 
pertinent psychiatric pathology should be 
noted in the report of the examination.  
If PTSD is diagnosed, the examiner should 
specify what stressor was used as the 
basis for the diagnosis, whether any 
stressor found to be established by the 
record is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
any in-service stressor found to be 
established by the record.  The examiner 
should opine as to whether it is at least 
as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
service.

3.  Following completion of the above, VA 
should review the evidence and determine 
whether the claim may be granted.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be provided with an opportunity 
for a response.  The supplemental 
statement of the case must include the 
regulations regarding the submission of 
new and material evidence.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until she is notified by the RO.  However, she is advised 
that any examination requested in this REMAND is deemed 
necessary to evaluate her claim, and she and her 
representative should be provided with the provisions of 
38 C.F.R. § 3.655 regarding the consequences of and failure 
to report for any scheduled examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


